203 U.S. 183 (1906)
ST. MARY'S FRANCO-AMERICAN PETROLEUM COMPANY
v.
WEST VIRGINIA.
No. 98.
Supreme Court of United States.
Submitted November 5, 1906.
Decided December 3, 1906.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF WEST VIRGINIA.
*188 Mr. W.E. Chilton, for plaintiff in error.
*190 Mr. Clarke W. May, Attorney General of the State of West Virginia, for defendant in error.
*191 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
It is argued that the act of February 22, 1905, is invalid under the Fourteenth Amendment, in that it deprives the company of liberty of contract and property without due process of law, and denies it the equal protection of the laws. But in view of repeated decisions of this court, the contention is without merit. The State had the clear right to regulate its own creations, and, a fortiori, foreign corporations permitted to transact business within its borders.
In this instance it put all non-resident domestic corporations, which elected to have their places of business and works outside of the State, and all foreign corporations coming into the State, on the same footing in respect of the service of process, and the law operated on all these alike.
Such a classification was reasonable and not open to constitutional objection. Orient Insurance Company v. Daggs, 172 U.S. 557, 563; Waters-Pierce Oil Company v. Texas, 177 U.S. 43; Central Loan and Trust Company v. Campbell, 173 U.S. 84; National Council v. State Council, decided November 19, 1906, ante, p. 151; Northwestern Life Insurance Company v. Riggs, post, p. 243; Brannon on Fourteenth Amendment, Chap. 16.
It is true that the prior law left it to the corporation to appoint an attorney to represent it, and that the act of February, 1905, changed this so as to make the auditor such attorney, but this at the most was no more than an amendment as to the appointment of an agent, and when the St. Mary's Company accepted its charter it did so subject to the right of amendment. And we agree with the state court that the *192 requirement of the payment of ten dollars to the auditor for the use of the State does not amount to a taking of property without due process or an unjust discrimination. Charlotte Railroad v. Gibbs, 142 U.S. 386; People v. Squire, 145 U.S. 175. If the act is valid, that is.
The objections going to the expediency or the hardships and injustice of the act, and its alleged inconsistency with the state constitution and laws, are matters with which we have nothing to do on this writ of error, and the question whether the provision that the corporation shall not be required to pay any fee to any one theretofore appointed an attorney is invalid or not, requires no consideration on this record.
Judgment affirmed.